                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )                  4:11CR3137
                                           )
              v.                           )
                                           )
TORRIA KAE GONZALEZ,                       )                     ORDER
                                           )
                     Defendant.            )
                                           )

        I have received a motion under the First Step Act from the defendant. With that in
mind,

        IT IS ORDERED that:

        (1)   The Federal Public Defender is appointed to represent Torria Kae Gonzalez.

        (2)   The Clerk shall provide Federal Public Defender David Stickman,
              Supervisory AUSA John Higgins and Supervisory USPO Kelly Nelson with
              a copy of this order and the defendant’s motion.

        (3)   Mr. Nelson, or the person to whom he delegates the obligation, shall submit
              and file in the court file: (A) a Worksheet or (B) such other response as may
              be appropriate.

        (4)   No later than May 6, 2019, counsel for the government and counsel for the
              defendant shall advise me regarding their positions respecting the motion.

        DATED this 15th day of April, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
